Citation Nr: 0333686	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected cervical spine 
and lumbar spine disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service for in excess of 23 years, 
including from August 1975 to November 1991.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, denied the veteran service connection for sleep 
apnea and evaluations in excess of 10 percent for cervical 
spine and lumbar spine disabilities.  

The veteran initiated an appeal on all of the issues the RO 
denied in its November 2001 rating decision.  Subsequently, 
in a rating decision dated August 2002, the RO increased the 
evaluation assigned the veteran's lumbar spine disability to 
40 percent.  Thereafter, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in September 2002, the veteran 
did not perfect his appeal of the issue of entitlement to an 
increased evaluation for a lumbar spine disability.  Instead, 
he clearly indicated that he was only appealing the issues of 
entitlement to service connection for sleep apnea and 
entitlement to an increased evaluation for a cervical spine 
disability.  Therefore, contrary to the representative's 
August 2003 Written Brief Presentation, the issue of 
entitlement to an increased evaluation for a lumbar spine 
disability is not now before the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his service connection claim, explained to him 
who was responsible for submitting such evidence, and 
obtained and fully developed all evidence necessary for the 
equitable disposition of that claim. 

2.  The veteran's sleep apnea is not related to his period of 
active service, or to a service-connected disability.  



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for sleep apnea, claimed to include leg 
thrashing, on a direct or secondary basis.  In a rating 
decision dated November 2001, the RO denied the veteran 
entitlement to this benefit, and thereafter, the veteran 
appealed the RO's decision to the Board.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

After the VCAA was enacted, in February 2001, the veteran 
filed his claims.  Since then, the United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
As explained below, in this case the record establishes that, 
while the veteran's appeal was pending, VA strictly complied 
with the notification and development provisions of the VCAA  
Accordingly, the Board's decision to proceed in adjudicating 
the veteran's service connection claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, the RO notified the veteran of the information needed 
to substantiate his claim and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in a rating 
decision dated November 2001, a letter notifying the veteran 
of that decision, and a statement of the case issued in 
August 2002, the RO informed the veteran of the reasons for 
which his claim had been denied, the evidence it had obtained 
and considered in support of his appeal, and the evidence 
still needed to substantiate his claim, notified him of all 
regulations pertinent to his claim, including those involving 
VA's duties to notify and assist, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

In letters dated June 2001 and October 2001, the RO informed 
the veteran of the change in the law, indicated that it was 
developing and would reconsider his claim pursuant thereto, 
identified the evidence that it had already requested on the 
veteran's behalf, and advised the veteran to help obtain the 
requested records by contacting his physician and asking him 
to submit such records.  

In its June 2001 letter, the RO acknowledged, in part, the 
veteran's pending service connection claim and instructed the 
veteran to submit any additional medical evidence he wished 
to have considered in connection with that claim.  The RO 
indicated that it would obtain this evidence on the veteran's 
behalf if he provided sufficient information to do so, but 
clarified that it was ultimately the veteran's responsibility 
to submit the records to VA.  The RO advised the veteran to 
file the requested evidence or forms authorizing release of 
his treatment records within 60 days, but clarified that it 
would consider all evidence received within the year in 
support of the veteran's appeal.  

Recently, the United States Court of Appeals for the Federal 
Circuit found that the "not less than 30-day period" 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
notification letter was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for a response.  Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (invalidating 
38 C.F.R. § 3.159(b)(1), which allowed the RO to adjudicate a 
claim based on the evidence of record at the end of the 
30 day period post-VCAA notice, as inconsistent with 
38 U.S.C. § 5103(b)(1)).  In this case, even though the June 
2001 letter might have been misleading in that it referred to 
a response period of 60 days, it was not detrimental to the 
veteran.  The veteran clearly knew that he had a year during 
which to file evidence in support of his appeal.  Otherwise, 
he would not have submitted additional written statements and 
private medical records and undergone another VA examination 
after the 60-day period expired.  In addition, after the RO 
sent the notice, a full year passed without the veteran's 
claim being decided on appeal.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all relevant evidence in 
support of his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, it secured and associated with the claims file 
all documents identified by the veteran as being pertinent to 
his claim, including his service medical records and private 
treatment records, and since then, the veteran has not 
identified any other pertinent evidence.  In addition, the RO 
afforded the veteran a VA examination, during which an 
examiner addressed the etiology of the disability at issue in 
this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and fully developed all 
evidence necessary for the equitable disposition of that 
claim, the Board may proceed in adjudicating that claim on it 
merits.

II.  Analysis of Claim

The veteran seeks service connection for sleep apnea, to 
include leg thrashing, on either a direct or secondary basis.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Post-service medical records, specifically, reports of a 
private ear, nose and throat evaluation and sleep studies, a 
report of a VA general medical examination conducted in June 
2001, and written statements of private physicians dated 
since 1998, confirm that the veteran currently has sleep 
apnea and secondary leg thrashing.   

In written statements submitted while this appeal was pending 
and during private evaluations and a VA examination, the 
veteran asserted that his sleep apnea developed secondary to 
his service-connected back and neck disabilities.  He 
explained that, during service, back and neck injuries 
rendered him immobile, which caused him to gain a significant 
amount of weight.  This weight gain allegedly contributed to 
the development of his sleep apnea, which began in 1988.  The 
veteran has submitted photographs of himself, which reflect 
what is noted to be a weight gain of more than 100 pounds in 
a decade, from 200 pounds in 1986 to 350+ pounds in 1996.  

The veteran had in excess of 23 years of active service, 
including from August 1975 to November 1991.  His service 
medical records show that, during this time period, he 
received regular treatment, including injections and 
traction, for back and neck complaints.  These problems 
occasionally required restricted duty and/or bed rest.  
Examiners attributed the veteran's complaints to chronic neck 
and back pain with sciatica, degenerative joint disease of 
the spine, and a herniated disc with radiculopathy.  
Examiners also noted obesity, but not sleep apnea.  On 
retirement examination conducted in August 1991, the veteran 
noted that he had not had trouble sleeping. 

Following discharge, in a rating decision dated April 1992, 
the RO granted the veteran service connection for cervical 
spine and lumbar spine disabilities.  Those awards still 
remain in effect.

According to post-service medical evidence, after discharge, 
the veteran did not seek treatment for sleep apnea until May 
1998, when he underwent his first sleep study.  The following 
month, he underwent another such study, an evaluation by a 
private physician, and a VA general medical examination. 

The veteran alleges that his private physician told him that 
he gained weight because of his cervical spine and lumbar 
spine disabilities, and that that weight gain caused his 
sleep apnea.  The medical evidence of record does not 
establish this fact.  Rather, two physicians have discussed 
the etiology of the veteran's sleep apnea and neither of 
these physicians has provided a medical opinion favorable to 
the veteran.  In a written statement dated October 1998, the 
veteran's private physician indicated that the veteran's 
obstructive sleep apnea syndrome was almost certainly tied to 
his obesity.  He explained that there was ample evidence in 
the literature establishing that increased weight produced or 
exacerbated symptoms of sleep apnea.  The physician opined 
that there was no way to tell when the veteran became apneic, 
but advised the veteran to lose weight to reduce the ill 
effect of his sleep apnea.  The physician did not opine that 
the veteran's cervical spine and lumbar spine disabilities 
played any role in his obesity or sleep apnea.

During the June 2001 VA general medical examination, the 
veteran reported that he had been told by a private physician 
that his spine disability caused him to gain weight, which in 
turn caused him to develop sleep apnea.  The VA examiner 
diagnosed severe obstructive sleep apnea with secondary leg 
thrashing and concluded that there was no relationship 
between that condition and the veteran's service-connected 
cervical spine and lumbar spine disabilities.  In response to 
the veteran's reported history, he explained that the private 
physician's statement linking the disabilities to weight gain 
and in turn to the veteran's sleep apnea was merely 
speculative.  He indicated that the current medical 
literature did not specifically relate the cervical or spinal 
disc condition to sleep apnea and that, most likely, the 
etiology of the veteran's obesity was multi-factorial.    

Clearly, the preponderance of the evidence is against the 
veteran's claim.  To merit an award of service connection 
under 38 U.S.C.A. §§1110, 1131, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is a medical 
opinion of record linking the veteran's sleep apnea to 
obesity and another opinion ruling out a relationship between 
the veteran's sleep apnea and his service-connected 
disabilities.  The veteran has submitted no medical evidence 
contradicting these opinions.  Any lay assertion to this 
effect would be considered incompetent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

In light of the foregoing, the Board concludes that sleep 
apnea was not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim and the claim must be 
denied. 


ORDER

Service connection for sleep apnea, including as secondary to 
service-connected cervical spine and lumbar spine 
disabilities, is denied.


REMAND

The veteran also seeks entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the cervical spine.  
Additional development is necessary before the Board decides 
this claim.

First, while the veteran's claim was pending, the criteria 
for rating spine disabilities were twice amended.  See 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003); 67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002).  Where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
the version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the law or 
regulation may not be applied retroactively.  Rhodan v. West, 
12 Vet. App. 55 (1998).  VA has not yet had the opportunity 
to inform the veteran of the amendments, cite the amended 
regulations in a supplemental statement of the case, or 
consider the veteran's claim for an increased evaluation 
pursuant thereto.  Such action should be taken on Remand.

Second, as previously indicated, under 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), VA is obligated to notify an 
appellant and his representative of the evidence needed to 
substantiate a claim and to assist an appellant in obtaining 
and developing that evidence.  With regard to VA's duty to 
notify, the United States Court of Appeals for Veterans 
Claims has held that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, specifically require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  Quartuccio, 16 Vet. App. at 
187.  In this case, VA previously notified the veteran of the 
evidence needed to substantiate his claim under the former 
criteria for rating spine disabilities and indicated who was 
responsible for submitting such evidence.  VA has not yet 
done so with regard to the revised criteria.  On Remand, VA 
should ensure compliance with these notification 
requirements.    

Third, the law provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the veteran has asserted that his low back 
disability has worsened.  In light of this fact, and because 
the rating criteria for spine disabilities have changed, 
another examination is necessary.  VA conducted the last 
examination approximately two years ago, before the change in 
the rating criteria, and during that examination, the 
examiner did not address the effect of the reported flare-ups 
of low back pain on the veteran's ability to function.  
Accordingly, VA should afford the veteran another VA spine 
examination, during which an examiner can discuss the 
severity of the veteran's low back disability in terms of the 
nomenclature of the newly amended rating schedule and 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  

This case is REMANDED for the following development:

1.  VA must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
informing the veteran of the provisions 
governing ratings of spine disabilities 
and of the evidence needed to support his 
claim for an increased evaluation, and 
indicating which evidence VA will develop 
and which evidence the veteran must 
furnish.  

2.  VA should afford the veteran a VA 
examination of his service-connected low 
back disability.  The purpose of this 
examination is to determine the severity 
of that disability.  VA should forward 
the claims file to the examiner for 
review of pertinent documents and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
service-connected low back disability, 
and utilizing the nomenclature of the 
rating schedule, describe in detail the 
extent of any functional loss caused by 
that disability.  

The examiner should specifically opine 
whether the disability causes: slight, 
moderate, or severe limitation of motion 
of the lumbar spine (reporting in degrees 
the limitation of motion in all planes); 
characteristic pain on motion; muscle 
spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in 
standing position; severe lumbosacral 
strain; or ankylosis.  The examiner 
should indicate whether the veteran's low 
back disability is best characterized as 
intervertebral disc syndrome, and if so, 
identify the number of incapacitating 
episodes the veteran had during the 
previous 12 months and their total 
duration in terms of weeks.  The examiner 
should not rely solely on the veteran's 
subjective reports in making this 
determination.  

The examiner should also consider whether 
the veteran's low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, or defective innervation, and 
if so, describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should do so in terms of 
additional loss of motion beyond that 
which is observed clinically.  The 
examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  He/she should provide detailed 
rationale, with specific references to 
the record, for his/her opinion.  

3.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake immediate corrective action.

4.  Thereafter, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record and pursuant to the 
former and revised criteria for rating 
spine disabilities.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



